Citation Nr: 0303751	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  02-05 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for bilateral flat 
foot.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and wife




ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
February 1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2001 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied service connection for bilateral 
hearing loss and bilateral flat foot.


FINDINGS OF FACT

1.  The veteran has a current bilateral hearing loss 
disability.

2.  Competent evidence of a nexus between bilateral hearing 
loss disability and service is not of record.

3.  The veteran has a current disability of bilateral flat 
foot.

4.  Bilateral flat foot was manifest during service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by service and sensorineural hearing loss may not 
be presumed to have been incurred therein. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2002).

2.  Bilateral flat foot was incurred in service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. 
Cir. 2002) (holding that only section four of the VCAA, 
amending 38 U.S.C. § 5107, was intended to have retroactive 
effect). 

The final rule implementing the VCAA was published on August 
29, 2001, 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), and 
is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  These regulations apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date.

The Board notes that since it is granting service connection 
for bilateral flat foot, it need not address the VCAA with 
respect to that claim.  The following VCAA analysis applies 
to the claim for bilateral hearing loss only.

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  
38 U.S.C.A. § 5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
a March 2001 VCAA letter, the RO informed the veteran that in 
order to establish entitlement to service-connected 
compensation benefits, the evidence must show an injury in 
military service or a disease that began in or was made worse 
during military service, or an event in service causing 
injury or disease, a current physical or mental disability, 
and a relationship between the current disability and an 
injury, disease, or event in service.

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In a November 1999 letter, the RO informed the 
veteran that it had requested the veteran's service medical 
records but that if the veteran had a copy of those records, 
he should forward them to the RO as soon as possible to 
prevent unnecessary delays in processing his claim.  The RO 
sent a VCAA letter to the veteran in March 2001 and informed 
him that it was his responsibility to make sure that any 
private treatment records, employment records, or records 
from other Federal agencies were received by the RO.  The RO 
also indicated in that letter that it had requested the 
veteran's service medical records but the service department 
had informed the RO that they could not locate the records.

The RO explained in the March 2001 letter that the National 
Personnel Records Center in St. Louis, Missouri, had 
experienced a fire in July 1973 which destroyed the service 
records of a very large number of veterans who were in the 
Army and the Air Force.  The RO indicated that it was highly 
possible that the veteran's records had been among those 
destroyed.  The RO asked the veteran to complete the enclosed 
Form 13055, which would assist the RO in obtaining records 
from alternate sources.  The RO stressed that when filling 
out the form the veteran must provide dates of treatment 
within a 90-day period, or a request for records could not be 
made because records located at the Records Management Center 
were filed by date of treatment only.  The veteran returned 
the form without providing dates of treatment, and a request 
for records from an alternate source was not made.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA obtained the private treatment records 
identified by the veteran.  As noted above, the RO attempted 
to obtain the service medical records, but they were most 
likely destroyed in the 1973 fire.  An attempt to obtain 
records from the Records Management Center could not be made 
because of the veteran's failure to provide dates of 
treatment.  The veteran has not identified the existence of 
any post-service records that have not been already obtained 
by VA.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met by the RO.


II.  Factual Background

A separation qualification record described the veteran's 
duties while in service.  The record showed in a "summary of 
military occupations" that the veteran periodically examined 
aerial machine guns and other aircraft armament and equipment 
such as aerial cannon, bomb racks, bomb release mechanisms, 
gun mounts, gun turrets, and pyrotechnics for cleanliness and 
proper functioning.  The record also showed that the veteran 
installed armament and equipment and checked their 
completeness prior to missions, that he removed and replaced 
aircraft armament to be serviced or repaired, and that he 
inspected, disassembled, cleaned, repaired, assembled and 
made parts replacement to such weapons as 50 and 30 caliber 
machine guns, 20 and 37 mm cannon, rifles, carbines, and 
pistols.  The separation qualification record also described 
the veteran's occupation prior to entering the service as a 
pipe fitter for a shipbuilding company, where he connected 
and laid a main pipe from engine and boilers to other parts 
of the ship.  The record indicated that in this occupation 
the veteran did some welding at connections using an electric 
arc welding machine.

An October 1979 private treatment report indicated that the 
veteran stated that he had noticed a gradual loss of hearing 
since 1970.  The examiner reported a diagnosis of high 
frequency hearing loss in both ears with possible acoustic 
trauma.  The audiogram report showed the following results:


Hertz

500
1000
2000
3000
4000
Left ear
5
10
55
70
70
Right ear
0
10
25
70
65

A December 1998 private audiometric test report indicated the 
following results:

                             
Hertz

500
1000
2000
3000
4000
Left ear
40
65
80
-
70
Right ear
50
25
60
-
65

The report indicated that hearing loss was first suspected in 
1992, and that the impairment was progressive but not 
hereditary.

In a September 1999 letter from a private physician, the 
doctor indicated that the veteran had had long-standing 
problems with his feet, that he was in the military and had 
had a lot of treatment on his feet, and that the veteran has 
had persistent problems.  The doctor stated that the veteran 
had some scaling on both feet and also had very flat feet 
with a lot of pain.  The doctor concluded that the veteran 
would continue to have problems with his feet for the rest of 
his life.

In an October 1999 letter from a private physician, the 
doctor stated that the veteran first presented to his office 
in July 1998 with a complaint of hearing difficulties, and 
that audiometric exam results had indicated a bilateral 
sensorineural hearing loss ranging between moderate and 
severe.  The physician also stated that the veteran had 
experienced word discrimination difficulty most noticeably in 
the left ear.  

In an October 1999 lay statement from the veteran's nephew, 
the nephew stated that as far back as he could recall, the 
veteran was teased by his siblings for flat feet, and that 
his recurrent feet problems exempted him from some of the 
chores.

In an October 1999 lay statement, the veteran's sister 
indicated that she also had flat feet and that she could 
attest to the problems the veteran had endured over the 
years.  She stated that she hoped the veteran could finally 
get some relief for his problem. 

In an October 1999 statement accompanying his claim for 
service connection for bilateral hearing loss and bilateral 
flat foot, the veteran indicated that in 1944 while in 
service he reported to the infirmary because of feet 
problems, that the doctor coated his feet with shellac, and 
when the doctor later removed the shellac he also removed the 
skin and flesh with it.  He stated that the doctor ordered 
him to wear officer's low quarter type shoes, which he said 
helped his feet problems, but that he continued to have feet 
problems until the present day.  He stated that he did not 
receive a physical examination upon discharge and did not 
worry about it because he was anxious to get home to see his 
family.  He stated that he has had continuing problems and 
pain with his feet off and on, and had purchased various 
types of shoes and cushions to alleviate the problem.  He 
also stated that he was subjected to loud noises while in 
service from aircraft and machine guns, and that he was never 
issued ear protection.  He stated that his hearing became 
worse over the years and that he had to depend on hearing 
aids but the aids did not solve his problem.  He stated that 
he was unaware that he could have applied for any type of 
benefit from the Army until recently.

In a January 2000 lay statement, the veteran's son indicated 
that for as long as he could remember, the veteran had had 
recurring problems with his feet.  He stated that the 
veteran's shoes seemed to agitate his feet with a painful 
burning and that the veteran would have to "peal out of his 
shoes" and go barefoot for some relief.  The veteran's son 
stated that the veteran often told him how the boots he was 
issued in service would burn his feet until the skin came 
off, how the doctor shellacked his feet and tore the skin off 
while removing it, and how it took the doctor's forceful 
presence to get the supply officer to fill a shoe order for 
the veteran for low-cut shoes.

In a February 2001 VA examination report, the examiner 
indicated that the veteran stated that he had had noise 
exposure during service and that he has had hearing loss 
subsequent to his discharge.  The examiner also noted that 
the veteran stated that over the past several years the 
hearing loss has gotten progressively worse, especially on 
the left side, and that he had worked in construction and 
around heavy machinery for a number of years subsequent to 
being released from active duty.  The audiogram showed the 
following results:


Hertz

1000
2000
3000
4000
Left ear
65
75
70
80
Right ear
55
65
75
75

The speech recognition score for both ears was 80 percent.  
The examiner stated that the audiogram report revealed a mild 
to severe predominately high frequency sensorineural hearing 
loss on the right side and a severe to profound sensorineural 
hearing loss on the left side with significant asymmetry 
present on the left side.  The examiner added that a review 
of the veteran's claims file failed to reveal anything to 
substantiate a service connected hearing loss.  The examiner 
entered a diagnosis of bilateral sensorineural hearing loss, 
with the right side being very compatible with the veteran's 
age, and with the left side showing a significant asymmetry 
that the examiner seriously doubted was service-connected.  
The examiner ordered an MRI scan of the internal auditory 
canals with contrast to rule out left sided acoustic neuroma, 
which, if found, would not be service-connected.

In a February 2001 VA orthopedic examination, the examiner 
indicated that the veteran had stated that he had had foot 
pain and trouble ever since he had started wearing army 
shoes, and that this had never changed a great deal, but it 
never had disabled him or rendered him unable to work.  The 
examiner indicated that the veteran stated that he had not 
missed any days of work due to his feet.  The examiner 
reported that the x-rays revealed mild pes planus, Grade 2, 
with no significant complications such as callosities or 
pronation.  The examiner stated that:

[t]his veteran simply has some painful 
feet.  They have bothered him most of his 
adult life and are likely the 
complication of flat feet which are not 
severe, but which are present and are 
most likely developmental.  It is my 
opinion that his problem was aggravated 
by the service and footwear in the 
service and that he has had symptoms 
without significant lost time from work 
since then.

In a March 2001 statement, the veteran indicated that in 1942 
while in aircraft armored school he was exposed to loud 
machinery including machine guns and cannons, and that after 
completion of aircraft armored school he was assigned to work 
with aircraft with P 38 engines for 3 years.  He stated that 
then he went overseas where he worked around the loud noise 
of B29 engines, and was never issued ear protection.  He 
stated that since that period of time he has had problems 
with his hearing, which has progressively worsened, and that 
a major cause of his hearing loss was the excessive noise he 
was exposed to in service.  Regarding his feet problems, he 
stated that when he had been in the service over 2 years, his 
feet were in bad infected condition, with the skin peeled off 
the bottom of the feet, which was very painful.  He stated 
that he reported to the clinic where he was given Gentene 
Violet medicine, and when that did not work, his feet were 
coated with shellac.  He stated that when the doctor removed 
the shellac, the skin came off with it, and that he has had 
painful feet ever since this incident.

In another April 2001 statement, the veteran indicated that 
he could not recall the exact month that he was treated for 
his feet problems in service, but that it was sometime during 
the summer of 1944.

In a May 2001 lay statement, the veteran's brother indicated 
that he knew that the veteran's feet had hurt him for as long 
as he could remember.  He also stated that since the 
veteran's hearing was so bad, he missed having phone 
conversations with the veteran and wished that the veteran's 
hearing would improve so he could talk with the veteran 
again.

At a March 2002 hearing, the veteran stated that at 
approximately 7 weeks after he started service, he would take 
his socks off after being on the flight line and the skin and 
flesh would rub off on the socks.  The veteran stated that 
although his feet eventually healed, they continued to hurt, 
burn, and ache until the present day, but that he did not 
have any skin peeling or flaking.  The veteran stated that he 
saw a doctor in 1947 or 1948 for pain and burning in his 
feet, and the doctor recommended inner soles for his shoes.  
The veteran stated that those records were probably not 
available because the doctor had been deceased for 25 years.

Also in the March 2002 hearing, the veteran stated that 
during service he had to stay in a hut while a 50 caliber 
machine gun shot 30 to 50 rounds of ammunition from inside 
the hut, and that it was 3 hours after this before the 
veteran could hear again.  He also stated that when he was 
training pilots, he had to load the cannon and the machine 
gun on the planes and that there was a minimum of 148 planes 
in every outfit that he was in.  He stated that the planes 
were continually taking off or landing, and thus the noise 
from the engines was constant for 10 hours a day, 7 days a 
week.  He stated that once he was overseas, he worked with 
planes with four-engines, which increased the noise to which 
he was exposed.  He stated that after service he worked in a 
factory where there was a normal amount of noise, and that he 
worked in a coal mine after that doing maintenance work on 
the equipment.  He said that he first went to have a hearing 
test in 1970 because he couldn't hear his fellow workers well 
enough to do his job.  The veteran clarified that even though 
the examiner stated on the February 2001 VA examination 
report that the veteran had worked around heavy equipment, in 
reality the veteran did not work around heavy equipment.  The 
veteran's wife added that the veteran did not have ear 
protection while in the service.  The veteran's 
representative expressed concern that the examiner in the 
February 2001 VA examination report did not have anything to 
base his opinion on when the examiner stated that the claims 
folder failed to reveal anything to substantiate a service-
connected hearing loss.

In a March 2002 statement, the veteran indicated that part of 
his training in the military included a demonstration of run-
away-machine guns inside an enclosed tunnel with no ear 
protection.  He stated that 30 to 50 rounds of ammunition 
were fired continuously, that he was standing within 8 to 10 
feet of the machine guns, and that there was ringing and 
roaring in his ears for 2 hours afterwards.  He also stated 
that one of his duties was to take officers to the firing 
range to practice side arms, and that he had no ear 
protection.  He stated that he was subjected to the noise of 
several plane engines at a time almost continually 8 to 10 
hours a day without ear protection for 3 years.  He stated 
that when he was overseas, the noise was increased because he 
worked with 4-engine planes instead of 2-engine planes.  He 
stated that when he was discharged he was not given a 
physical.  He stated that in 1972, approximately 26 years 
after he was discharged, he finally sought treatment for his 
gradually progressing hearing loss.  The veteran indicated 
that the examiner stated that he had high frequency hearing 
loss caused by excess noise from the past.

Also in his March 2002 statement, the veteran indicated that 
he entered the service with flat feet and had no problem 
until 1944, when the skin and flesh peeled off of both feet.  
He stated that he has had a problem of aching and burning in 
both feet 24 hours a day since that time.

In an April 2002 statement the veteran indicated that he did 
not have any skin problems, aching, burning, or continuous 
pain in his feet until 1944.  The veteran stated that since 
1944 he has endured these problems even though he has been 
able to work.  He stated that in the military he wore high 
top boots and heavy socks for 10 to 14 hours a day and that 
this caused his feet problems.  He stated that he was 
discharged without being given a physical and that it was not 
his fault that his records were lost or destroyed.  He 
indicated that he did not know how he could prove that his 
hearing loss was incurred in service, but that he felt that 
working with air craft 10 to 14 hours a day in the military 
without ear protection caused his hearing loss.  He stated 
that he should have sought treatment sooner, but he didn't 
because the onset of hearing loss was gradual.

On his VA Form 9 dated May 2002, the veteran requested VA to 
refer to his service record which established that he was an 
aircraft armorer in the Asiatic-Pacific theater in World War 
II.  The veteran stated that he had submitted pictures of 
restored World War II aircraft which identically represented 
the acoustic environment in which the veteran served.  The 
veteran stated that for VA to hold that he was not exposed to 
significant damaging acoustic trauma during service was 
obviously incorrect, and that such trauma would have 
adversely affected anyone's hearing, regardless of whether or 
not the examining audiologist agreed.  The veteran stated 
that he had to extensively test these weapons after 
adjustments and repairs were made because the weapons were 
being used constantly in air combat operations.  The veteran 
requested that VA resolve reasonable doubt in his favor 
regarding the issue of service connection for bilateral 
hearing loss.


III.  Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).  

Service connection for sensorineural hearing loss (an organic 
disease of the nervous system) may be granted if manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2002).  

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
provides the following:

[I]mpaired hearing will be considered to be a 
disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 
94 percent.

38 C.F.R. § 3.385 (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


IV.  Analysis

As a preliminary matter, the Board notes that although the 
veteran received an American Theater Campaign Medal, an 
Asiatic-Pacific Campaign Medal, and a Victory Ribbon, he does 
not allege that his hearing loss or bilateral flat foot began 
in combat, and, therefore, 38 U.S.C.A. § 1154(b), pertaining 
to proof of service incurrence or aggravation of a disease or 
injury in the case of a veteran who engaged in combat with 
the enemy, is not for application.

a.  Bilateral Hearing Loss

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for bilateral hearing loss 
disability. 

Initially the Board notes that the veteran is not entitled to 
presumptive service connection because sensorineural hearing 
loss has not been shown to have manifested to a compensable 
degree within one year following the veteran's discharge from 
service.  The first objective finding of bilateral hearing 
loss disability was in October 1979, over 30 years after the 
veteran's discharge from service.  Although the veteran 
claims that he has had hearing loss from the time he was in 
service, he has submitted no competent medical evidence to 
support this assertion.

The Board notes that based upon the findings shown in the VA 
and private medical records, the veteran has a current 
bilateral hearing loss disability under 38 C.F.R. § 3.385.  
However, there is no competent evidence showing that the 
bilateral hearing loss disability was incurred in or 
aggravated by service or that it is otherwise due to service.  
The Board notes that the veteran has asserted that his 
hearing loss was due to constant exposure to loud airplane 
engines and automatic weapons in service.  However, while the 
veteran is competent to state that he was exposed to noise in 
service, and that he had problems with his hearing while in 
service, he is not competent to state that he incurred 
bilateral hearing loss disability in service.  In addition, 
he is not competent to render an opinion regarding the cause 
of the current disability.  He does not have the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving medical 
diagnoses or medial etiology.  See Espiritu v. Derwinksi, 2 
Vet. App. 492, 494 (1992).  The Board notes that the 
veteran's wife and brother have also asserted that that the 
veteran's bilateral hearing loss disability is the result of 
service.  The same principle applies; they do not have the 
requisite knowledge of medical principles that would permit 
them to render an opinion regarding matters involving medical 
diagnoses or medial etiology.  Id.  

Even when the Board accepts the veteran's statements 
regarding noise exposure in service, there is no competent 
evidence showing that the veteran's current bilateral hearing 
loss disability is related to his time in service.  In fact, 
there is evidence against the veteran's claim that his 
bilateral hearing loss disability is related to his time in 
service.  In the February 2001 VA examination, the examiner 
entered a diagnosis of bilateral sensorineural hearing loss, 
with the right side being very compatible with the veteran's 
age, and with the left side showing a significant asymmetry 
that the examiner seriously doubted was service-connected.  
Thus this evidence clearly supports a finding that there is 
no nexus between the veteran's current bilateral hearing loss 
disability and service.  Without evidence showing a nexus 
between the veteran's current bilateral hearing loss 
disability and service, service connection cannot be granted.

In reaching this determination, the Board has considered the 
veteran's reported history when seeking medical attention.  
When first seen, he reported an onset in 1970, rather than 
service.  Later, he again reported a post service onset.  The 
Board finds that his statements regarding when he noticed 
hearing loss is very probative and places the onset decades 
after his discharge from service.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for bilateral hearing loss disability, 
and there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. at 55.
 

b.  Bilateral Flat Foot

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports a grant of service 
connection for bilateral flat foot.

The Board notes that based upon the findings shown in the 
February 2001 VA examination, the veteran has a current 
disability of mild pes planus.  Further, there is competent 
evidence of a nexus between the current disability of mild 
pes planus and service.  The examiner in the February 2001 VA 
examination report stated that the veteran's current problem 
with his feet was aggravated by the service and the footwear 
in the service, and that he has had symptoms since his time 
in service.  

The Board notes that there is no contemporaneous medical 
evidence showing that the veteran's current bilateral flat 
foot disability was aggravated by service.  However, the 
veteran's service medical records were in all probability 
destroyed by the 1973 fire at the National Personnel Records 
Center.  When the veteran's records are or are presumed 
destroyed or lost, there is a greater duty to assist and the 
Board's "obligation to explain its findings and conclusions 
and to consider carefully the benefit of the doubt rule is 
heightened."  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The benefit of the doubt rule states:

When, after careful consideration of all 
procurable and assembled data, a 
reasonable doubt arises regarding service 
origin, the degree of disability, or any 
other point, such doubt will be resolved 
in favor of the claimant.  By reasonable 
doubt is meant one which exists because 
of an approximate balance of positive and 
negative evidence which does not 
satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one 
within the range of probability as 
distinguished from pure speculation or 
remote possibility.  . . .  The 
reasonable doubt doctrine is also 
applicable even in the absence of 
official records.

38 C.F.R. § 3.102 (2002) (emphasis added).  After careful 
consideration of the veteran's statements and of the findings 
of the examiner in the February 2001 examination report, the 
Board finds that it is within the range of probability that 
the veteran's bilateral flat foot disability was incurred in 
service.  The veteran is competent to state what problems he 
had with his feet while in the service.  The Board finds his 
statements credible.  He has stated that he entered the 
service and had no problem until 1944, when the skin and 
flesh peeled off of both feet and he suffered aching, 
burning, and continuous pain in his feet.  He asserted that 
the high top boots and heavy socks he wore in service caused 
these feet problems.  Further, the examiner in the February 
2001 examination report stated that the veteran's feet 
problem was aggravated by service and footwear in service.  
There is no competent evidence refuting this determination.  
In addition, the Board finds that the history provided by the 
veteran regarding this issue is credible.  Applying the 
benefit of the doubt rule, the Board finds that the veteran's 
bilateral flat foot disability was aggravated by service.

Thus the Board concludes that all of the elements of service 
connection have been satisfied and a grant of service 
connection is warranted for bilateral flat foot disability.

The Board notes that a VA examiner determined that the 
veteran's feet were probably developmental.  Perhaps 
medically correct; however, it is an inadequate opinion for 
determining whether this veteran's pes planus clearly and 
unmistakably preexisted service.  Therefore, the presumption 
of soundness attached in the absence of proof of disability 
at entrance and has not been rebutted.


ORDER

Entitlement to service connection for bilateral flat foot is 
granted.

Entitlement to service connection for bilateral hearing loss 
disability is denied.




	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

